Citation Nr: 1401917	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from October 1983 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's claim for entitlement to service connection for sleep apnea.

In September 2011, the Board remanded this matter to the Appeals Management Center (AMC) in Washington, D. C., for additional development and readjudication.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals an October 2013 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through May 2012; such records were considered in the June 2012 supplemental statement of the case (SSOC).

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for sleep apnea so that he is afforded every possible consideration.   

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The Veteran contends that his sleep apnea had its onset and was diagnosed during his service, specifically sometime in 2000.  Service treatment records showed complaints of frequent trouble sleeping, which was attributed to financial and family stress by the Veteran.  The Board sought an etiological opinion as to this claim in September 2011.  The remand directed that an opinion as to whether the Veteran's diagnosed sleep apnea was etiologically related to his active service was to be obtained.  The examiner was also directed to discuss the Veteran's in-service complaints of sleep problems.

In a subsequent October 2011 VA Sleep Apnea Disability Benefits Questionnaire, the examiner, a VA physician, noted that the Veteran had been treated for multiple conditions and complaints during service, including cough, shortness of breath, hay fever, asthma, old granulomatose lesion, and persistent cough secondary to SAR (subacute respiratory).  After reviewing the claims file, the examiner opined that the Veteran's obstructive sleep apnea was not caused by "his diagnosed condition during his active duty".  The Board notes that it is not clear as to which of the Veteran's diagnosed conditions the examiner is referencing.  In the cited rationale, the examiner provided a detailed discussion as to the risk factors for obstructive sleep apnea and its pathophysiology.  However, the examiner did not explicitly discuss whether the Veteran's obstructive sleep apnea was caused by or had its onset during his service.  The examiner also did not discuss the Veteran's documented in-service complaints of sleep problems.  In light of these deficiencies, it is unlikely that this opinion would survive judicial scrutiny.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 

The claims file also reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Gainesville, Florida, and the VA Outpatient Clinic (VAOPC) in Jacksonville, Florida; however, the claims file and Virtual VA file only contain VA treatment records from those facilities dated up to May 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed sleep apnea disorder from the Gainesville VAMC and Jacksonville VAOPC for the period from May 2012 to the present.

2.  Return the claims file, to include a copy of this REMAND, to the October 2011 VA examiner for an addendum opinion.  If the examiner who drafted the October 2011 VA medical opinion (Sleep Apnea Disability Benefits Questionnaire) is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the medical opinion/examination report that the claims file and any pertinent records in Virtual VA have been reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed sleep apnea disability (a) had its onset during service, or is otherwise medically related to service; or, if not (b) was caused or is aggravated (worsened beyond natural progression) by any of the Veteran's service-connected disabilities.  The Veteran has been awarded entitlement to service connection for the following disabilities:  asthma, diverticulosis of descending colon, anxiety disorder, left knee arthritis, right knee arthritis, tinnitus, anemia, bilateral hearing loss, and residuals of granulomatous disease.  In answering the questions posed above, the examiner should acknowledge and discuss the documented in-service complaints of sleep problems, the findings made by the January 2006 VA examiner, and statements from the Veteran asserting continuity of symptomology since service.  The examiner should also address the Veteran's assertion that he was diagnosed with sleep apnea sometime in 2000, during service.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reported sleep symptomatology must be considered in formulating the requested opinion. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


